DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohrbach (US20090230016A1).

Regarding claims 10, Rohrbach taches a protective packaging (Fig. 1 shows protector 10), the packaging comprising: 
a paper-based moulded structure (Fig. 1 shows protector 10 which is paper-based moulded structure; “As will be apparent to those of ordinary skill in the art, the molding process using pulp generally includes forming a slurry with water, recycled paper, and a binder material.”-0031) the moulded structure comprising; 
an attachment surface formed at a periphery of the moulded structure (fig.1 shows the protector 10 with attachment surface on the back of first member 12 and second member 14 as it can be seen attached to the container 30 in figure 4 and 5); 
a recessed portion defining a shock absorbing region, wherein the recessed portion includes a planar surface that is the most distal surface within the recessed portion from the attachment surface (annotated Fig. 3 shows recess on both members 12 and 14 that define a shock absorbing region and a portion of the planer surface that is most distal surface from the attachment surface within the recess and planer surface can be seen in fig.1 and 4 where 12 inside wall is planer with respect to the recess and it’s still within the recess ); and
 a substrate, wherein the attachment surface is arranged to secure the moulded structure to the substrate (see annotated Fig.5 below for the substrate and protector 10 attachment surface is arranged to secure the protector 10 to the substrate), and wherein the recessed portion faces the substrate (annotated fig. 3 shows the recessed portion that would face the substrate when assembled as in fig.5; see paragraph 0020 that discussed that protector is shows as unattached to the outer container 30 and similar element is shows in fig.6  ).
Annotated fig.3 of Rohrbach 

    PNG
    media_image1.png
    584
    637
    media_image1.png
    Greyscale

Annotated Fig.5 of Rohrbach

    PNG
    media_image2.png
    1006
    975
    media_image2.png
    Greyscale

Regarding claim 11, the reference as applied to claim 10 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the moulded structure comprises an intermediate section comprising at least one hinge that is alignable with a hinge on the substrate to enable joint pivoting (Fig.1 shows the protector 10 having intermediate section comprising hinge 16 that can be alignable with one of the flaps of the container 30 as shown in fig.3 which would enable a joint pivot due to the hinge 16 on protector 10).

Regarding claim 12, the reference as applied to claim 10 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the moulded structure comprises a first section and a second section and the attachment surface is formed at a periphery of the first section and second section (Annotated fig.1 that shows the first member 12 and second member 14 with the attachment surface formed at a periphery of the first and second members).
Annotated fig.1 of Rohrbach 

    PNG
    media_image3.png
    793
    975
    media_image3.png
    Greyscale


Regarding claim 13, the references as applied to claim 11 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the moulded structure can be pivoted about the hinge to form a substantially L-shaped structure (Fig. 2 shows the protector 10 can be pivoted about the hinge to form L-shaped structure).	

Regarding claim 14, the references as applied to claim 10 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the moulded structure is secured between two substrates (annotated fig.5 above shows the protector being secured between two substrate).

Regarding claim 15, the references as applied to claim 10 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the packaging is an end-cap suitable for protecting a printing product (Fig.2 shows that protector 10 is an end-cap that is capable of protecting a printing product).

Claim(s) 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slot (US6705469B2).

Regarding claims 10, Slot teaches a protective packaging (fig.1 shows insert/shell 10), the packaging comprising: 
a paper-based moulded structure, the moulded structure comprising (fig.1 the insert/shell 10 is made from paper pulp); 
an attachment surface formed at a periphery of the moulded structure (annotated fig.1 of Slot below shows attachment surface that is formed at the periphery of the shell/insert 10); 
a recessed portion defining a shock absorbing region, wherein the recessed portion includes a planar surface that is the most distal surface within the recessed portion from the attachment surface (see annotated fig.1 below shows the recessed portion and the planar surface that is most distal surface from the attachment surface); and
 a substrate, wherein the attachment surface is arranged to secure the moulded structure to the substrate, and wherein the recessed portion faces the substrate (fig.1-3 shows the carton 20 and side of the attachment surface, seen in annotated fig.1, and the recessed portion faces the top of carton 20 lids when folded as seen in fig.3).
Annotated fig.1 of Slot 

    PNG
    media_image4.png
    570
    777
    media_image4.png
    Greyscale


Regarding claim 11, the references as applied to claim 10 above discloses all the limitations substantially claimed. Slot further teaches wherein the moulded structure comprises an intermediate section comprising at least one hinge that is alignable with a hinge on the substrate to enable joint pivoting (Fig.1 shows the intermediate section with hinge areas 14 and 15).

Regarding claim 12, the references as applied to claim 10 above discloses all the limitations substantially claimed. Slot further teaches wherein the moulded structure comprises a first section and a second section and the attachment surface is formed at a periphery of the first section and second section (annotated fig.1 above shows the first and second section and the attachment surface formed at a periphery).

Regarding claim 13, the references as applied to claim 11 above discloses all the limitations substantially claimed. Slot further teaches wherein the moulded structure can be pivoted about the hinge to form a substantially L-shaped structure (fig.1 shows the insert 10 that can be pivoted into form an L when first section of annotated fig.1 hinged).

Regarding claim 14, the references as applied to claim 10 above discloses all the limitations substantially claimed. Slot further teaches wherein the moulded structure is secured between two substrates (gig.1 shows the insert 10 being secured between two substrates).

Regarding claim 15, the references as applied to claim 10 above discloses all the limitations substantially claimed. Slot further teaches wherein the packaging is an end-cap suitable for protecting a printing product (Fig.1 shows that insert 10 can be manipulated as an end-cap that is capable of protecting a printing product).

Regarding claim 16, the references as applied to claim 10 above discloses all the limitations substantially claimed. Slot further teaches wherein the planar surface is parallel with the attachment surface (annotated fig.1 above shows the planar surface is parallel with the attachment surface).

Regarding claim 17, the references as applied to claim 10 above discloses all the limitations substantially claimed. Slot further teaches wherein the moulded structure includes a length and a width, wherein the length is greater than the width, and wherein the planar surface is centered along the width (annotated fig.1 above shows insert 10 having length and width and length is greater than width and planar surface is centered along width).

Response to Arguments
Applicant's arguments filed 08/10/2020 have been fully considered but they are not persuasive. Applicant’s argument filed with respect to the new amendment regarding “planar surface” are addressed above. Claim 10, as amended, can still read on Rohrbach’s protector when given BRI. Rohrbach inside wall that is planar and within the cavity still reads on the amended claim. Furthermore, new reference Slot is applied to reject the new claims 16-17 and further shows that claim can be interpreted different ways when given BRI, which highlights how broad the claims are. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735